UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON JEROME WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:09-cr-00105-D-1)


Submitted:   October 20, 2015              Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton Jerome Washington, Appellant Pro Se.     Eric David
Goulian, Shailika S. Kotiya, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clifton    Jerome     Washington       seeks    to    appeal    the   district

court’s orders denying relief on his self-styled “motion for

summary judgment” and “motion to rectify order and judgment of

court[,]” related to his prior, unsuccessful motion under 28

U.S.C. § 2255 (2012).         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard         by     demonstrating       that

reasonable     jurists     would    find      that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural       grounds,        the     prisoner     must

demonstrate    both    that   the   dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Washington has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense     with   oral    argument    because       the       facts   and    legal

                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3